Detailed Action
Claims 1-3, 5-15 are pending in this application. Claims 16-23 are cancelled.
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,10 recites the limitation "the communication connection".  There is insufficient antecedent basis for this limitation in the claim. Unclear to whether claim 1 is supposed to include a communication connection or whether this is a typographical error.
All dependent claims rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,7,9,10 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 9,697,130 issued to Karippara et al.(Karippara).
As per claims 1,10 Worthington teaches a memory system, comprising: one or more memory components; and a processing device, operatively coupled with the one or more memory components(Fig.1; teaches OS/memory manager and heterogeneous memory with different memory), to at least: receive information identifying contexts of data items in which the data items are used(Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored; it is obvious to one ordinary skill in the art before the effective filing date that the data item is being used to retrieve data characteristics); and  determine placements of the data items in separate memory regions based on the contexts of the data items(Fig.2, para.18,24,26,39-40 teaches different memory, primary and secondary and storing data based on information of the data in either the primary or secondary storage); determine, in the one or more components, separate memory regions for separate contexts respectively(Worthington, Fig.2, para.18,24,26,39-40 teaches different memory, primary and secondary and storing data based on information of the data in either the primary or secondary storage; in particular para.39, teaches that frequently accessed data(ie context of the data) is stored in primary memory(separate memory regions) while infrequently stored data(ie context of data) is stored in the secondary memory(separate memory region); data items are assigned to have different contexts(Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored)
Worthington however does not explicitly teach receive access request identifying context of data and wherein the access requests are received via the communication connection from different virtual machines in a host system and different VMs
Nakibly explicitly teaches receive access request identifying context of data. (col.14, lines 41-50; teaches access request to the context data)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington to include the teaching of Nakibly of access request to the context data  in order to provide the predictable result of receiving access request identifying context of data items.
One ordinary skill in the art would have been motivated to combine the teachings in order to organize context data and access the context data in an order(Naikibly, col.14, lines 52-56).
Worthington in view of Nakibly however does not explicitly teach wherein the access requests are received via the communication connection from different virtual machines in a host system and different VMs.
Karippara explicitly teaches wherein the access requests are received via the communication connection from different virtual machines in a host system and different VMs(col.15, lines 21-60; teaches different VMs in a host system and I/O requests from the plurality of different VMs and the use of data tags for referencing data).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly’s teaching of data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored and storing data in different memory based on data information to include the teaching of Karippara of different VMs in a host system and the use of data tags for referencing data of the VMs in order to provide the predictable result of tagging different data from different VM and storing the tagged data in different memory. 
One ordinary skill in the art would have been motivated to combine the teachings in order to organize data based on data information for easier access and health information of the different memory(Worthington, para.15) and caching data to improve system performance(Karippara, col.1,lines 10-20).
As per claims 3, Worthington in view of Nakibly in view of Karippara  in view of Karippara teaches the memory system of claim 1, further comprising a communication connection connected to different servers(Nakibly, Fig.7,col.21, lines 26-60 teaches different servers connected); and data items used in the different servers are assigned to have different contexts(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored; Nakibly, Fig.7,col.21, lines 26-60 teaches different servers).Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington’s teaches of data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored and storing data in different memory based on data information to include the teaching of Nakibly of different servers and connection in order to provide the predictable result of different data from different servers being stored in different memory. One ordinary skill in the art would have been motivated to combine the teachings in order to organize data based on data information for easier access and health information of the different memory(Worthington, para.15)
As per claims 6, Worthington in view of Nakibly in view of Karippara   teaches the memory system of claim 1, wherein the one or more memory components comprise flash memory(Worthington, para.26, teaches secondary memory can be flash); and the separate memory regions do not share a common block of flash memory(Worthington, para.26, primary memory is DRAM which is a different type of memory therefore does not share common block of flash memory).  
As per claims 7,  Worthington in view of Nakibly in view of Karippara  teaches the memory system of claim 1, wherein the one or more memory components comprise a plurality of integrated circuit memory devices(Worthington, para.26, teaches secondary memory can be flash), and the separate memory regions do not share any of the integrated circuit memory devices(Worthington, para.26, primary memory is DRAM is different from the flash therefore does not share the same integrated circuit memory devices).   
As per claims 9, Worthington in view of Nakibly in view of Karippara  teaches the memory system of claim 1, wherein the processing device is further configured to adjust data placements based on identification of active contexts in a time period(Worthington,para.24,30; memory manager relocate data into different location based on information such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored, when the data has not been used for predetermined period of time).  
Claims 2,11 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 9,697,130 issued to Karippara et al.(Karippara) in view of US 2019/0196996 issued to Balakrishnan et al.(Balakrishnan).
As per claims 2, 11, Worthington in view of Nakibly in view of Karippara  teaches memory system of claim 1,10 wherein the processing device is further configured to: determine that are within the separate memory regions corresponding to the contexts of the data items(Worthington, Fig.2, para.18,24,26,39-40 teaches different memory, primary and secondary and storing data based on information of the data in either the primary or secondary storage); store the data items at the memory locations (Worthington, Fig.2, para.18,24,26,39-40 teaches storing data based on information of the data in either the primary or secondary storage)
Worthington in view of Nakibly in view of Karippara  however does not explicitly teach determine a mapping between the addresses of the data items and memory locations.
Balakrishnan explicitly teaches determine a mapping between the addresses of the data items and memory locations(para.12; teaches mapping between request addresses and addresses pointing to storage locations in the memory device(s)).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly in view of Karippara  of receiving access request identifying context of data items and storing different data in different storage location to include the teaching of Balakrishnan of mapping between request addresses(of the access request of the data item) and addresses pointing to storage locations in the memory device(s)) in order to provide the predictable result of receiving access request identifying context of data items, mapping the addresses of the data items and different memory locations and storing different data in different storage location.
One ordinary skill in the art would have been motivated to combine the teachings in order to organize context data and access the context data in an order(Naikibly, col.14, lines 52-56) and efficiently process requests to reduce bandwidth(Balakrishnan, para.2).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 9,697,130 issued to Karippara et al.(Karippara in view of US 2016/0294710 issued to Sreeramoju.
As per claims 5, Worthington in view of Nakibly in view of Karippara  teaches the memory system of claim 1, wherein the access requests are received via a communication connection from running in a virtual machine(Karippara, col.15, lines 21-60; teaches different VMs in a host system and I/O requests from the plurality of different VMs and the use of data tags for referencing data) and data items are assigned to have different contexts(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored; Nakibly, col.21, lines 40-43; teaches one or more VM machines on a host computing).   
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly’s teaching of data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored and storing data in different memory based on data information to include the teaching of Karippara of different VMs in a host system and the use of data tags for referencing data of the VMs in order to provide the predictable result of tagging different data from different VM and storing the tagged data in different memory. 
One ordinary skill in the art would have been motivated to combine the teachings in order to organize data based on data information for easier access and health information of the different memory(Worthington, para.15) and caching data to improve system performance(Karippara, col.1,lines 10-20).
Worthington in view of Nakibly in view of Karippara  however does not explicitly teach different applications running in a virtual machine.
Sreeramoju explicitly teaches different applications running in a virtual machine(para.47,teaches different applications that are on the same VM).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly in view of Karippara ’s teaching of different data from different VM being stored in different memory to include the teaching of Sreeramoju of different applications on the same VM in order to provide the predictable result of different data from different applications on the same VM being stored in different memory. 
One ordinary skill in the art would have been motivated to combine the teachings in order to organize data based on data information for easier access and health information of the different memory(Worthington, para.15)
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 9,697,130 issued to Karippara et al.(Karippara)  in view of US 2002/0145919 issued to Lamb et al.(Lamb).
As per claims 8, Worthington in view of Nakibly in view of Karippara  teaches the memory system of claim 7,  and further teaches wherein each of the integrated circuit memory devices(Worthington, Fig.1; teaches different memory) and to receive access requests(Naikibly, col.14, lines 41-50; teaches access request to the context data) however does not explicitly teach comprises an embedded processing device disposed within a respective integrated circuit package and using a serial communication connection.  
Lamb explicitly teach an embedded processing device disposed within a respective integrated circuit package and using a serial communication connection(claim 1, teaches ASIC with a memory controller and serial communication protocol port for is known for use in communication).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly in view of Karippara ’s teaching of integrated circuit memory devices and receiving access request to include the teaching of Lamb of an ASIC with memory controller and serial communication protocol port in order to provide the predictable result of different memory devices with an ASIC and memory controller for receiving access request on the serial communication port.
One ordinary skill in the art would have been motivated to combine the teachings in order to easy and simple way to communication information  between devices.
Claim 12-15 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 9,697,130 issued to Karippara et al.(Karippara) in view of US 2019/0196996 issued to Balakrishnan et al.(Balakrishnan) in view of US 2016/0125048 issued to Hamada.
As per claim 12, Worthington in view of Nakibily in view of Karippara in view of Balakrishnan teaches the method of claim 11, however does not explicitly teach  further comprising: extracting tags from the access requests, the tags being separate from the addresses; and identifying the contexts of the data items based on the tags.  
Hamada explicitly teaches extracting tags from the access requests, the tags being separate from the addresses(claim 2,para.87,103; teaches extracting context tag from request); and identifying the contexts of the data items based on the tags(claim 2, teaches the context tag represents context).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly in view of Karippara  in view of Balakrishnan of receiving access request identifying context of data items, mapping the addresses of the data items and different memory locations and storing different data in different storage location to apply the known method of Hamada of extraction of tags from request where the tags are context tag that represent context in order to provide the predictable result of receiving access request identifying context of data items, and extracting context tags from the access request that is used for storing data of a particular context in a particular storage memory.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily and quickly identify the context of data for storage into different storage memory.
As per claim 13, Worthington in view of Nakibily in view of Karippara in view of Balakrishnan in view of Hamada teaches the method of claim 12, further comprising: identifying active contexts for a time period; and adjusting data placements in the memory system based on the active contexts(Worthington,para.24,30; memory manager relocate data into different location based on information such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored, when the data has not been used for predetermined period of time).  
As per claim 14, Worthington in view of Nakibily in view of Karippara in view of Balakrishnan in view of Hamada teaches the method of claim 13, wherein the active contexts are identified(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored) based at least in part on read requests(Balakrishnan, para.12, teaches read request).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington’s teaching of context of data in view of Nakibly in view of Balakrishnan’s teaching of read request in view of Hamada in order to provide the predictable result of identifying context based on read request. One ordinary skill in the art would have been motivated to combine the teachings in order to easily and quickly store or access data from different memory.
As per claim 15, Worthington in view of Nakibly in view of Karippara  in view of Balakrishnan in view of Hamada teaches  the method of claim 13, wherein the active contexts are determined based at least in part on identifications of host systems in which the access requests are generated, identifications of virtual machines in which the access requests are generated, identifications of applications in which the access requests are generated(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored from user, application, or OS, para.27, teaches request from application, Nakibly col.14, lines 41-50; teaches access request to the context data), or identifications of user accounts in which the access requests are generated, or any combination thereof.  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington of determining context of data and request from application in view of Naikibly’s teaching of access request in view of Balakrishnan in order to provide the predictable result of identify context for storage of data into different memory based on application request. One ordinary skill in the art would have been motivated to combine the teachings in order to organize context data and access the context data in an order(Naikibly, col.14, lines 52-56) and efficiently process requests to reduce bandwidth(Balakrishnan, para.2).
	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2018/0293163 issued to Bergeron, which teaches optimizing storage of application data in memory, by using information about an application to generate information about a processor and information about memory, a memory map indicating one or more memory location in the memory for storing application data. 
US 8,838,887 issued to Burke et al., teaches dividing a drive into two separate portions where data from the two portions have different access response time.
US 2013/0151761 issued to Kim et al, teaches dividing a request into portions and storing the different portions in different storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459